231 Ga. 505 (1973)
202 S.E.2d 411
HALE
v.
DAVISON.
28401.
Supreme Court of Georgia.
Submitted November 2, 1973.
Decided December 3, 1973.
Nicholson & Turnage, John Ray Nicholson, for appellant.
Strickland & McDonald, Tom Strickland, for appellee.
UNDERCOFLER, Justice.
On January 1, 1973, the offices of Tax Collector and Tax Receiver of Clarke County were abolished and the office of Tax Commissioner was created at a salary of $16,500 per annum. The payment of commissions, fees and other perquisites was discontinued. Ga. L. 1972, p. 2078. Ida D. Davison was Tax Collector until December 31, 1972. She brought this action of mandamus against the present Tax Commissioner to compel the payment of certain commissions she claims under Code Ann. §§ 89-830, 92-5301 and 92-5304 for delinquent taxes collected during the year 1973. The trial court directed that such *506 commissions be paid. Held:
Appellee has no vested right in commissions on taxes. Whether she is entitled to commissions is determined at the time the tax is collected. The evidence here shows that no commissions were payable on taxes collected in 1973. Accordingly, the judgment of the trial court must be reversed. Webb v. Board of Commrs. of Colquitt County, 231 Ga. 365.
Judgment reversed. All the Justices concur.